Citation Nr: 0523585	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
disability of the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which assigned a 20 percent evaluation for 
amputations involving the index and middle fingers of the 
left hand, from the effective date of service connection, 
February 24, 1996.

When the case was before the Board in October 2003, the Board 
granted an evaluation of 30 percent for the disability, from 
the effective date of service connection, and remanded the 
issue of entitlement to an evaluation in excess of 30 percent 
for additional development.

While the case was in remand status, the Appeals Management 
Center granted service connection for disability of the left 
ring finger, and continued a 30 percent rating for the 
overall disability of the left hand.  


FINDING OF FACT

The veteran's left hand disability is manifested by 
amputation of the index finger through the proximal 
interphalangeal joint, amputation of the long finger through 
the middle phalange, and limitation of motion of the ring 
finger.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left hand disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5218, 5219, 5138, 5146-5151 
(2002-2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
his possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that through a February 2002 letter from 
the RO, prior to the adjudication of the claim, as well as a 
through the statement of the case, supplemental statements of 
the case, and a February 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that the veteran injured his 
left hand in service.  A July 1987 service medical record 
notes that his index finger was amputated at the distal 
interphalangeal joint (DIP) and his long finger was amputated 
distal to the proximal interphalangeal joint (PIP).  A skin 
graft was taken from the forearm and applied to the ring 
finger.  Sensation was limited on the dorsal surface of the 
ring finger.  A September 1987 service medical record notes 
that the veteran had good thumb opposition on the left hand, 
but active range of motion was mildly decreased for all 
movements except extension and flexion of the DIP joint of 
the left ring finger.  

A June 2002 letter from J. Wolf, M.D., states that the 
veteran had traumatic amputation of the index finger of the 
left hand proximal to the PIP joint.  He also had traumatic 
amputation just distal to the PIP joint of the long finger of 
the left hand; the PIP joint is still technically in tact, 
however, there is no phalangeal bone present above that 
joint.  In addition, the veteran has obvious scarring of the 
ring finger of the left hand due to skin grafting.  His range 
of motion is limited in the ring finger because of the graft 
scars.  The veteran has no potential for recovery of the loss 
of the digits; his overall hand motion is limited in grasping 
and fine motor skills.

The report of a November 2002 VA examination notes that the 
veteran has pain at the amputation tip of the long finger 
when it is accidentally struck against objects.  There is no 
tenderness to normal touch of the stump.  With regard to the 
index finger, there are no complaints at all.  The veteran 
complained of cold sensitivity on the tip of the long finger 
and some decreased flexion of the ring finger since the 
surgery.  The veteran is employed doing computer repairs and 
said that he has significant difficulty handling and 
manipulating small computer parts with his left hand.  He is 
right hand dominant.  On physical exam it was noted that the 
index finger is amputated at the distal portion of the 
proximal phalanx through the PIP joint.  The wound is well 
healed and nontender.  The long finger is amputated through 
the proximal portion of the middle phalanx.  The PIP joint is 
present.  The small portion of middle phalanx that is 
remaining measures one cm.  This portion of the middle 
phalanx is in hyperextension at the PIP joint.  The veteran 
has no active flexion at this joint.  The small piece of 
middle phalanx can be reduced (passively) from the 
hyperextended rest position to the neutral position, but it 
cannot be brought into flexion.  There was no tenderness to 
palpation of the stump of the long finger.  There is a skin 
graft on the dorsum of the middle phalanx of the ring finger.  
The ring finger has a slight loss of flexion at the DIP 
joint, but otherwise has full flexion and extension.  Grip 
strength of the left hand is 4+/5.  Grip with the fourth and 
fifth digits and thumb is quite strong.  The veteran lacks 
the normal grip by the index and long fingers.  The veteran 
can pinch between thumb and stump of the index finger and he 
can pinch between the thumb and ring finger.  The impression 
was status post amputation of the left index finger through 
the PIP joint and amputation of the long finger one cm distal 
to the PIP.  Functionally, the veteran has difficulty 
performing some of his job requirements of computer repairman 
due to difficulty handling small parts and tools with the 
left hand.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating disabilities of the 
fingers.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Under the rating criteria in effect prior to August 26, 2002, 
when classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227, the following 
rules will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  

Under the criteria which became effective August 26, 2002, 
notes following Diagnostic Codes 5137-5151 state the 
following:  (a) the ratings for multiple finger amputations 
apply to amputations at the PIP joints or through proximal 
phalanges; (b) amputation through the middle phalanges will 
be rated as prescribed for unfavorable ankylosis of the 
fingers; (c) amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated as 
prescribed for favorable ankylosis of the fingers; (d) 
amputation or resection of metacarpal bones (more than one-
half the bone lost) in multiple fingers injuries will require 
a rating of 10 percent added to (not combined with) the 
ratings, multiple finger amputations, subject to the 
amputation rule applied to the forearm; (e) combinations of 
finger amputations at various levels, or finger amputations 
with ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of the two grades; (f) loss of use of the hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance.

The veteran's left hand disability was initially rated under 
Diagnostic Code 5219, unfavorable ankylosis of two fingers of 
one hand.  In a November 2004 rating decision following the 
October 2003 Board remand, service connection for the 
limitation of motion of the ring finger of the left hand was 
granted, and included with the service-connected left hand 
disability.  The veteran is currently in receipt of a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5146 
(2004), amputation of two digits of one hand, index and long, 
for his left hand disability.  

Under both the former and current criteria, Diagnostic Code 
5146 states that a 30 percent rating is warranted for 
amputation of the index and long fingers of the minor hand.  

The medical evidence of record shows that the veteran's long 
finger is amputated through the proximal portion of the 
middle phalange and the index finger is amputated at the PIP 
joint.  The medical evidence further shows that there is some 
limitation of motion of the ring finger, but that finger is 
neither amputated nor ankylosed.  Based upon note (e) 
following Diagnostic Code 5151, the veteran should be rated 
on the basis of the level of disability most representative 
of the combination of individual finger disabilities.  In 
this case, the only way the veteran could get a higher rating 
for his left hand disability is if the entire disability were 
characterized by amputation of three digits of one (minor) 
hand:  index, long, and ring, which warrants a 40 percent 
rating under Diagnostic Code 5138.  

Importantly, the veteran's current 30 percent rating is 
premised upon the fact that note (e) following Diagnostic 
Code 5151 requires the higher grade to be utilized when there 
are an even number of fingers involved, as there were when 
the 30 percent rating was awarded.  Therefore, at that time, 
a 30 percent rating under Diagnostic Code 5146 was awarded 
because only the index and long fingers were involved and 
although the long finger was amputated just distal to the PIP 
joint (in the middle phalange), it was rated as an amputation 
(due to the index finger's higher rating as amputation) and 
not as unfavorable ankylosis, as prescribed by note (b).  
Now, however, there are three fingers involved:  the index, 
long, and ring fingers.  Based strictly on the medical 
evidence of record, the index finger should be rated as an 
amputation (amputation through the PIP joint as noted above), 
the long finger should be rated as unfavorable ankylosis per 
note (b) (amputation through the middle phalange as noted 
above), and the ring finger should be rated as limitation of 
motion.  When taken as a whole, the three fingers most 
appropriately represent unfavorable ankylosis.  Under both 
versions of Diagnostic Code 5218, unfavorable ankylosis of 
the index, long, and ring fingers of the minor hand warrants 
a 30 percent rating, and no higher.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
such are consistent with the assigned schedular evaluation.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
left hand disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


